— Appeals from an order of the Supreme Court, Suffolk County (DeLuca, J.), dated October 14,1983, dismissed, with one bill of costs. | No appeal lies of right from an order on an application to review objections raised at an examination before trial (Hughson v St. Francis Hosp., 93 AD2d 491) and we are disinclined to grant leave to parties who have taken it upon themselves to perfect an appeal without leave, to appeal (Siegel v Arnao, 61 AD2d 812). Lazer, J. P., Brown, Niehoff and Eiber, JJ., concur.